STONE, J.
I fully concur in the argument and opinion of my brother Somerville, which he has fortified with such an array of authorities. Although negotiated by the warden of the penitentiary, Comer’s contract did not become binding, until it was approved by the Governor ; and then it became the contract of the State, not of the warden. The consideration proceeds from the State,-and the promise of Comer .to pay hires enures to the State. The money, when paid by him, is the property of the State. If Coiner were to violate his contract, any suit for its breach’would be in the name of the State. Bass, in negotiating the contract, did not transcend his authority, at least, for one year. He did what the law constituted him an agent to do; and when his act received the ratification and sanction of the Governor, it became a contract; not the contract of himself, but of the State, whose authority he had for making it, and which authority he did not transcend, to the extent of one year’s hiring, at least. It would be a novel doctrine, if we were to hold that an agent, disclosing his principal, contracting in the princpal’s name, and within the scope of authority conferred on the agent, failed to bind his principal, or imposed any liability on himself. In such case, the agent is the mere instrument of the principal — is dwarfed out of sight; and the contract is that of the principal, and may be declared on as made by him. Qui faoit per aliwm, faoit per se. We apprehend, if the right to sue the State had not been taken away by the constitution, no one would seek to enforce this contract, or have it specifically performed, without making the State a party. It would seem, on principle, that in a suit against the agent alone, no relief can be obtained which has the effect of compelling the principal to perform its contract. If the complainant have any remedy, it is not against the State, nor by bill for specific performance of the contract.
Briokell, C. J., dissenting.